For immediate release HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. CLOSES A RIGHTS OFFERING New York, New York, September 8, 2009 - Hotel Outsource Management International, Inc. (OTC BB: HOUM.OB) (“HOMI”, or the “Company”), announced today that it has completed its previously announced subscription rights offering. The Company raised a total of US$800,000 through new subscriptions and the conversion of shareholder loansand issued 20,000,000 shares of common stock. The proceeds of the rights offering are intended to support the implementation of HOMI's long term strategic plan. Mr. Daniel Cohen, HOMI’s President, stated: "We see the success of this Rights Offering as indications of confidence from our current shareholders - both in the Company and in its long term business strategy." About HOMI HOMI is a multi-national service provider in the hospitality industry, supplying a range of services in relation to computerized minibars that are primarily intended for in-room refreshments. HOMI was incorporated under the laws of Delaware in 2000 and is listed on the Over-the-Counter Bulletin Board, or "OTC Bulletin Board" under the symbol "HOUM.OB." HOMI and its subsidiaries are engaged in the distribution, marketing and operation of computerized minibars in major branded hotel chains, operating approximately 10,448 computerized minibar systems at 32 hotels located in the United States, Europe, Israel and Australia, and in the development and manufacture of a new range of computerized minibar systems, designed to improve the performance of minibar departments, and thereby improving the hotel’s bottom line. HOMI offers a number of solutions that are designed to meet the hotel's needs, ranging from consultation, supervision and rental services, to full outsource installation and operation arrangements. HOMI's leading products are the HOMI® 336 and the HOMI® 330, a smaller version of the HOMI® 336.
